Matter of Serena H. (Melanie F.) (2016 NY Slip Op 05371)





Matter of Serena H. (Melanie F.)


2016 NY Slip Op 05371


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-08869
 (Docket No. N-20825-13)

[*1]In the Matter of Serena H. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Melanie F. (Anonymous), respondent; Arkadius H. nonparty-appellant.


Del Atwell, East Hampton, NY, for nonparty-appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Gary L. Rosenthal of counsel), for petitioner-respondent.
Robert C. Mitchell, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Richard Hoffman, J.), dated August 7, 2015. The order, after a hearing, inter alia, continued the placement of the subject child in the custody of the Commissioner of Social Services of Suffolk County until the next permanency hearing.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The August 7, 2015, order has been superseded by a subsequent permanency hearing order dated February 26, 2016, from which no appeal has been taken. Accordingly, the appeal must be dismissed as academic (see Matter of Davin V. [Davida V.V.], 133 AD3d 770; Matter of Jaiden S. [Lourdes G.], 119 AD3d 806; Matter of Tara C. [Sonia C.], 106 AD3d 735).
DILLON, J.P., ROMAN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court